       Case 1:20-cv-02104-SHR-MA Document 10 Filed 04/27/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 ALMASHWALI ABDULLAH,
    Petitioner,                                    No. 1:20-CV-02104

           v.                                      (Judge Rambo)

 CATRICIA HOWARD,
     Respondent.

                           MEMORANDUM OPINION

       Presently before the Court is Petitioner Almashwali Abdullah’s petition for

writ of habeas corpus brought pursuant to 28 U.S.C. § 2241. (Doc. 1.) Petitioner

seeks release to home confinement due to the Covid-19 pandemic. Respondent

submitted an answer, arguing, inter alia, that Petitioner has failed to exhaust his

administrative remedies prior to filing his petition. (Doc. 8 at 1.) Petitioner has not

filed a reply, and the time for doing so has now expired. For the reasons that follow,

the petition will be dismissed.

I.     BACKGROUND

       Petitioner is presently incarcerated at the Federal Correctional Center at

Allenwood in White Deer, Pennsylvania, and has a projected release date of July 14,

2022, assuming Petitioner receives all good conduct time he is eligible to earn. (Doc.

8 at 2.)

       Petitioner filed the instant petition for writ of habeas corpus under 28 U.S.C.

§ 2241 on November 12, 2020. (Doc. 1.) In it, he argues that it is impossible to
      Case 1:20-cv-02104-SHR-MA Document 10 Filed 04/27/21 Page 2 of 4




adhere to social distancing and other CDC recommendations regarding the Covid-

19 pandemic in prison, and he thus seeks transfer to home confinement. (Id. at 7.)

Petitioner states that he submitted a BP-9 administrative remedy form to the Warden,

but admits that he did not appeal his administrative remedies at any higher level of

review. (See Doc. 1 at 2.) He states that further exhaustion would be futile. (Id. at

4.) Petitioner has not filed a reply nor has he otherwise addressed the exhaustion of

his claim.

II.   DISCUSSION

      Petitioner is seeking transfer to home confinement due to the Covid-19

pandemic. The petition must be dismissed, however, because Petitioner has failed

to exhaust his administrative remedies.

      A prisoner must exhaust all stages of the administrative remedy system prior

to the filing of a habeas petition under 28 U.S.C. § 2241. Moscato v. Fed. Bureau

of Prisons, 98 F.3d 757, 760 (3d Cir. 1996); Bradshaw v. Carlson, 682 F.2d 1050,

1052 (3d Cir. 1981) (“A federal prisoner ordinarily may not seek habeas corpus relief

until he has exhausted all administrative remedies.”); Arias v. U.S. Parole Comm’n,

648 F.2d 196 (3d Cir. 1981). Requiring inmates to exhaust their remedies serves a

number of purposes, such as “(1) allowing the appropriate agency to develop a

factual record and apply its expertise facilitates judicial review; (2) permitting

agencies to grant the relief requested conserves judicial resources; and (3) providing


                                          2
      Case 1:20-cv-02104-SHR-MA Document 10 Filed 04/27/21 Page 3 of 4




agencies the opportunity to correct their own errors fosters administrative

autonomy.” Moscato, 98 F.3d at 761-62. Exhaustion of administrative remedies

requires compliance with an agency’s deadlines, other critical procedural rules, and

all steps of the available administrative process. Woodford v. Ngo, 548 U.S. 81, 90-

92 (2006); Jones v. Bock, 549 U.S. 199, 218 (2007) (proper exhaustion defined by

applicable prison requirements).

      In order to exhaust administrative remedies, a federal prisoner must first

attempt to informally resolve the dispute with institution staff. See 28 C.F.R. §

542.13. Then, if informal resolution efforts fail, the prisoner may raise his complaint

to the warden of the institution in which he is confined. See 28 C.F.R. § 542.14. If

the warden denies the administrative remedy request, the prisoner may next file an

appeal with the regional director within twenty days from the date of the warden’s

response. See 28 C.F.R. § 542.15. Finally, if the regional director denies the appeal,

the prisoner may then appeal that decision to the general counsel of the Federal

Bureau of Prisons within thirty days from the date of the regional director’s response.

See 28 C.F.R. § 542.15.        The requirement that prisoners first exhaust their

administrative remedies applies even for requests for home confinement due to the

Covid-19 pandemic. See, e.g., Cordaro v. Finley, No. 3:10-CR-75, 2020 WL

2084960, at *5 (M.D. Pa. April 30, 2020).




                                          3
       Case 1:20-cv-02104-SHR-MA Document 10 Filed 04/27/21 Page 4 of 4




       Here, Petitioner admits in the petition that he has failed to exhaust his

administrative remedies. Petitioner’s argument that exhaustion would be futile is

unavailing, as the Court has previously determined that prisoners must still exhaust

their administrative remedies even if they only request home confinement due to the

pandemic. See, e.g., Jackson v. White, 3:20-cv-919, 2020 WL 3036075, at *7 (M.D.

Pa. June 5, 2020); Cordaro, 2020 WL 2084960, at *5. As such, the petition must be

dismissed.1 See Arias, 648 F.2d at 199 (noting that if a prisoner does not exhaust

available administrative remedies, the petition should be dismissed).

III.   CONCLUSION

       For the reasons set forth above, the petition will be dismissed. An appropriate

Order follows.




                                               S/Sylvia H. Rambo
                                               United States District Judge
Dated: April 27, 2021



1
  The Court notes that the administrative remedy process is still available to
Petitioner, and thus Petitioner’s claim is not procedurally defaulted. In the
alternative, if the claim were procedurally defaulted, Petitioner has failed to present
any cause for his failure to exhaust his administrative remedies. See Moscato, 98
F.3d at 761 (“[I]f a prisoner has failed to exhaust his administrative remedies due
to a procedural default and the default renders unavailable the administrative
process, review of his habeas claim is barred unless he can demonstrate cause and
prejudice.”).
                                           4
